     Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

United States of America,

v.
                                        Case No. 1:17-cr-395-MLB
Gilberto Lopez-Giraldo (2),
Raul Lopez-Giraldo (3),
Guillermo Escobar (4), and
Alexander Duque-Casanova (6),

                        Defendants.

________________________________/

                          OPINION & ORDER

      Defendants Gilberto Lopez-Giraldo, Raul Lopez-Giraldo, Guillermo

Escobar, and Alexander Duque-Casanova filed various motions before

the Magistrate Judge including motions to dismiss count five of the

superseding indictment (Dkt. 102), for bills of particulars (Dkts. 105; 115;

119), for particularized requests for discovery and Brady information

(Dkts. 103; 119), and for disclosure of confidential informants (Dkt. 106).

The Magistrate Judge prepared a Report and Recommendation (“R&R”)

saying these motions should be denied. Defendant Raul Lopez-Giraldo

objected to the recommended denial of his motion to dismiss and for a bill

of particulars.   (Dkt. 152.)    Defendants Gilberto Lopez-Giraldo and
     Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 2 of 12




Escobar adopted his objections. (Dkts. 153; 155.)       Defendant Duque-

Casanova filed his own objections to the recommended denial of the same

motions. (Dkt. 154.) No Defendant objected to the denial of the motions

for particularized discovery or for disclosure of confidential informants.

The Court overrules Defendants’ objections and adopts the Magistrate

Judge’s R&R as to each motion.

I.    Background

      On November 14, 2017, a grand jury charged Defendants Gilberto

Lopez-Giraldo, Raul Lopez-Giraldo, Guillermo Escobar, and another

person with one count of money laundering the proceeds of drug sales

and aiding and abetting that offense, in violation of 18 U.S.C. §§ 2 and

1956(a)(1)(B)(i). (Dkt. 1 at 1–4.) That count identified eighteen allegedly

illegal financial transactions between November 23 and November 29,

2012. (Id. at 2–3.) The grand jury also charged the same defendants with

engaging in monetary transactions in criminally derived property and

aiding and abetting that offense in violation of 18 U.S.C. §§ 2 and 1957.

(Id. at 4.) That count identified three transactions that took place in

November 2012. (Id. at 5.)




                                     2
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 3 of 12




     On November 6, 2018, the United States obtained a superseding

indictment that made several changes. (Dkt. 18.) For purposes of the

motions currently before the Court, the superseding indictment added

charges against Defendant Duque-Casanova and added Count Five,

which alleges Defendants conspired to commit money laundering, in

violation of 18 U.S.C. § 1956(h). (Id. at 6–7.) It claims Defendants

participated in the conspiracy from around October 26, 2010 through

approximately November 25, 2014.           The conspiracy charge thus

significantly expanded the substantive money laundering charges

beyond those included in the initial indictment.

     Defendants moved to dismiss the conspiracy charge as barred by

the statute of limitations. (Dkt. 102.) They also moved for a bill of

particulars, saying the United States should be required to identify the

evidence it intends to use to show they knew the money at issue was the

proceeds of illegal activity. (Dkts. 105; 115; 119.)     Defendants filed

objections to the Magistrate Judge’s recommendation that this Court

deny their motions.1


1As explained above, Defendants also moved for particularized discovery
and disclosure of confidential informants. (Dkt. 103; 106; 119.) They did


                                    3
      Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 4 of 12




II.    Standard of Review

       The district court must “conduct[] a plain error review of the

portions of the R&R to which neither party offers specific objections and

a de novo review of the Magistrate Judge’s findings to which [a party]

specifically objects.” United States v. McIntosh, 2019 WL 7184540, at *3

(N.D. Ga. Dec. 26, 2019); see 28 U.S.C. § 636(b)(1) (“[T]he court shall

make a de novo determination of those portions of the [R&R] to which

objection is made.”); United States v. Slay, 714 F.2d 1093, 1095 (11th Cir.

1983) (plain error review appropriate in absence of objection). “Parties

filing objections to a magistrate’s report and recommendation must

specifically identify those findings objected to. Frivolous, conclusive, or

general objections need not be considered by the district court.” Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). After conducting the

required review, a district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).




not object to the Magistrate Judge’s denial of those motions. The Court
has reviewed the Magistrate Judge’s R&R in this regard for plain error
and finds none. Defendants’ motions for particularized discovery and for
disclosure of confidential informants are denied.

                                      4
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 5 of 12




III. Discussion

     A.      Defendants’ Motion to Dismiss Count Five is Denied.

     Defendants raise two objections to the Magistrate Judge’s

conclusion their motion to dismiss Count Five should be denied. (Dkts.

152 at 1; 154 at 2.) Defendant Duque-Casanova claims that, while the

United States alleges in Count Five that the conspiracy lasted until

November 25, 2014, “the evidence proves that, to the extent the

conspiracy existed, it ended by April 2013.” (Dkt. 154 at 2.) He says this

means the indictment in November 2018 was untimely. (Id.) He says

the Magistrate Judge erred in rejecting this argument.          The Court

disagrees.

     The money laundering statute does not expressly require an overt

act as an element of a conspiracy offense. As a result, the United States

is not required to prove an overt act in order to obtain a conviction.

Whitfield v. United States, 543 U.S. 209, 214 (2005) (“Because the text of

§ 1956(h) does not expressly make the commission of an overt act an

element of the conspiracy offense, the Government need not prove an

overt act to obtain a conviction.”) For the same reason, the United States

is also not required to allege an overt act in an indictment charging a



                                    5
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 6 of 12




section 1956 conspiracy, let alone one within the statute of limitations.

United States v. Trujillo, 544 F. App’x 913, 918 (11th Cir. 2013 (citing

United States v. Butler, 792 F.2d 1528, 1532 (11th Cir. 1986)). For a non-

overt act conspiracy, “the indictment satisfies the requirements of the

statute of limitations if the government alleges and proves, at trial or

pretrial, that the conspiracy continued into the limitations period.”

Butler, 792 F.2d at 1532.

     The Federal Rules of Criminal Procedure also do not permit a

defendant to move for summary judgment or otherwise seek a pre-trial

determination on the sufficiency of the evidence. United States v. Critzer,

951 F.2d 306, 307 (11th Cir. 1992). An indictment is sufficient if it tracks

the wording of the statute, so long as the wording sets forth the essential

elements of the crime. Id. It follows that criminal defendants may only

challenge the timeliness of an indictment before trial by relying on the

face of the indictment. The law simply does not allow a court to parse the

indictment pre-trial and determine whether the United States can show

a conspiracy that continued into the limitations period.         There are

moments in a criminal prosecution when a district court can make that

determination. Federal Rule of Criminal Procedure 29, for example,



                                     6
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 7 of 12




allows a court to make such an assessment at the close of the United

States’s case. Likewise, Federal Rule of Criminal Procedure 11(b)(3),

says a court cannot accept a guilty plea unless it determines there is a

factual basis for the plea. This means a court must determine that the

facts proffered by the United States and admitted by a defendant provide

evidence from which the Court “could reasonably find that the defendant

was guilty.” United States v. Frye, 402 F.3d 1123, 1128 (11th Cir. 2005).

That might allow a court to make an assessment under the statute of

limitations. But, we are not at either of those points. The Court adopts

the Magistrate Judge’s determination the indictment is sufficient on its

face to assert a claim under the money laundering statute.

     All Defendants also criticize the Magistrate Judge’s determination

United States v. Ratcliff, 245 F.3d 1246 (11th Cir. 2001), does not require

a different outcome.    (Dkts. 152 at 2; 154 at 3.)     They say Ratcliff

precludes the United States from evading the statute of limitations

through a superseding indictment that broadens or substantially amends

the original charges. (Id.) They say that, because the initial indictment

in this case did not include conspiracy charges, the superseding

indictment so expanded the original charge as to violate Ratcliff.



                                    7
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 8 of 12




     But in Ratcliff the United States used a superseding indictment to

amend a conspiracy charge going backward in time to allege a conspiracy

that occurred entirely outside the statute of limitations. Specifically,

after timely charging a conspiracy that allegedly began in 1992 and

continued into 1993, the United States filed a superseding indictment

alleging the conspiracy actually began in 1980, thirteen years before it

initially alleged the conspiracy began. Ratcliff, 245 F.3d at 1249. And,

importantly, the United States filed the superseding indictment more

than five years after it agreed the conspiracy ended. That was outside

the statute of limitations. Id. The only way the United States could

charge the old conduct was by expanding its existing charge. So, the

Court of Appeals applied the well-established rule that “a superseding

indictment brought after the statute of limitations has expired is valid so

long as the original indictment is still pending and was timely and the

superseding indictment does not broaden or substantially amend the

original charges.” Id. at 1253. That is not the case here. The United

States filed a superseding indictment in November 2018 that alleged a

conspiracy beginning in 2010 and continued until 2014—that is, ending

within the statute of limitations. The United States did not do what it



                                    8
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 9 of 12




tried to do in Ratcliff—expand timely filed charges to go back in time and

encompass conduct well outside the statute of limitations.

        The Magistrate Judge properly concluded the United States is

entitled to the benefit of its indictment and the rule applied in Ratcliff is

inapplicable. The Court denies Defendants’ motion to dismiss Count

Five.

        B.   Defendants’ Motions for Bill of Particulars Are Denied.

        Defendants also appeal the Magistrate Judge’s denial of their

motions for a bills of particulars. They contend the United States must

be required to identify the evidence it believes shows they “knew” or “had

any knowledge” the money at issue was the proceeds of illegal drug

transactions or derived from illegal activity. (Dkts. 154 at 4; 152 at 2.)

The Magistrate Judge concluded Defendants are asking the United

States to explain its theory of the case and the specific evidence it intends

to present as to this issue and that such a request falls outside the

legitimate scope of a bill or particulars. (Dkt. 144 at 15.) This Court

agrees.

        Federal Rule of Criminal Procedure 7(f) authorizes the Court to

direct the government to file a bill of particulars. “The purpose of a bill of



                                      9
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 10 of 12




particulars is to inform the defendant of the charge against him [or her]

with sufficient precision to allow him [or her] to prepare his [or her]

defense, to minimize surprise at trial, and to enable him [or her] to plead

double jeopardy in the event of a later prosecution for the same offense.”

United States v. Davis, 854 F.3d 1276, 1293 (11th Cir. 2017). A bill of

particulars “is not designed to compel the government to [provide a]

detailed exposition of its evidence or to explain the legal theories upon

which it intends to rely at trial.” United States v. Roberts, 174 F. App’x

475, 477 (11th Cir. 2006).

     Defendants do not dispute the United States’s representation that

it has disclosed to them all the evidence it intends to introduce at trial.

The United States says this includes (1) investigative reports,

photographs, videos, and audio files that show pick-ups of drug proceeds

at the direction of Defendants and their co-conspirators; (2) reports and

records of structured deposits of those proceeds into a variety of accounts

at different banks at the direction of Defendants and their co-

conspirators; and (3) wire communications intercepted by Columbian law

enforcement that contain “incriminating statements from each of the

defendants.” (Dkt. 125 at 3.) The United States also says this includes



                                    10
    Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 11 of 12




translations of intercepted communications and reports of intercepted

communications, some of which they played for Defendants during

reverse proofers. Defendants now want the United States to go through

this evidence and identify which items it claims show they knew the

money at issue was the proceeds of illegal drug transactions or derived

from illegal activity. Defendants are not entitled to the United States’s

trial strategy.

      Absent a confession, the United States must often prove what a

person “knows” (like whether a person knows money constituted the

proceeds of drug transactions or other unlawful activity) through

circumstantial evidence. That is, by showing a defendant acted in a

manner indicating knowledge of the illegal nature of the money. The

United States may show this, for example, with evidence about how the

defendant came to have the money, how the defendant treated the

money, how the defendant conducted financial transactions, any

financial benefit the defendant received, and how the defendant

communicated with others regarding the money.                This usually

culminates in the United States arguing that certain empirical acts by a

defendant evidence his or her knowledge of the illegal nature of the



                                    11
      Case 1:17-cr-00395-MLB-JKL Document 165 Filed 02/02/21 Page 12 of 12




proceeds. The United States is not required to provide Defendants a

preview of how it will argue the evidence— that is, what evidence it will

use to argue a defendant was aware of the illegal nature of the money.

The Magistrate Judge properly concluded Defendants’ motions for bills

of particulars should be denied.

IV.    Conclusion

       The Court OVERRULES Defendants’ Objections (Dkts. 152; 153;

154; 155), ADOPTS the Magistrate Judge’s Non-Final Report and

Recommendation (Dkt. 144), and DENIES Defendants’ motions to

dismiss (Dkt. 102), for bills of particulars (Dkts. 105; 115; 119), for

particularized requests for discovery and Brady information (Dkt. 103;

119), and for disclosure of confidential informants (Dkt. 106).

       SO ORDERED this 2nd day of February, 2021.




                                      12
